10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

CaSe 18-50418-btb Doc 32 Entered 03/29/19 09:52:17 Page 1 of 2

SEAN P. PATTERSON, Esq. ELECTRONICALLY FILED
STATE BAR NUMBER 5736 3-29-19

232 Court Street

Reno, Nevada 89501

(775) 786-1615

Attorney for Debtor
UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF NEVADA

* * *
IN RE: CaSe NO. BK-N-18-50418-BTB
BETTY M. JOHNSON (Chapter 13)
REPLY TO FIFTEEN DAY NOTICE
OF DEFAULT

Hearing Date: N/A

Hearing Time: N/A

Time Required: N/A
Debtors.

/

The Debtor, by and through her attorney, SEAN P. PATTERSON,

 

Esq. filed the following reply to the pending "Notice of Default"
filed. as Document Number 31 on the docket. This notice is
deficient in a number of ways:
l. It fails to give the amount needed to cure the default.
2. It does not specify what payments have not been made.
Miss Johnson is to pay 5 cure payments in the order.
3. It does not specify where and how to make the payments
to the creditor.

Counsel requests that this default be withdrawn. In the
alternative, that it be amended to include this relevant
information.

Respectfully submitted this 29th day of March, 2019.

 

/s/ Sean P. Patterson. Esq.
SEAN P. PATTERSON, ESq.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 18-50418-btb Doc 32

Ememe3Q9M90&5217 Fege20f2

CERTIFICATE OF SERVICE

Pursuant to the Federal Rules of Civil Procedure, Rule 5(b),

I hereby certify that I am an employee of the law firm of SEAN P.

PATTERSON, 232 Court Street, Reno, Nevada 89501; and that on this

date, I mailed a true and correct copy of the foregoing document

via the United States mail, postage prepaid to:

Betty Johnson
P.O. Box 6621
Reno, Nv. 89513

This document was sent via ele

Christine Roberts, Esq.
christine@crobertslaw.net

William Van Meter
c13ecf@nvbell.net

ctronic mail to:

DATED: March 29l 2019 .

/s/ Sean P. Patterson
SEAN P. PATTERSON, ESQ.

